[e31827-10307163614742dac4_1.jpg]SEPARATION AGREEMENT

AND RELEASE OF ALL CLAIMS

NOTICE: READ BEFORE YOU SIGN!

This agreement contains a RELEASE. We advise that you consult an ATTORNEY.

THIS SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS (“Agreement”) is made and
entered into by and between Mark R. Baker (“Employee”) and The Scotts Company
LLC (“Company”) and shall be fully effective upon execution by both parties (the
“Effective Date”);

WHEREAS, Employee will cease to be employed on October 28, 2010 (the
“Termination Date”) and the provisions of this Agreement relating to Employee’s
resignations will be effective immediately upon his execution of this Agreement;

WHEREAS, Employee and Company wish to enter into an agreement, superseding all
prior agreements, providing for an orderly separation of Employee’s employment
with Company and any/all other positions held with the Board and/or the
Company’s affiliates, and providing for severance pay and additional
consideration for Employee to which Employee is not otherwise entitled;

NOW THEREFORE, in exchange for and in consideration of the promises and
covenants contained herein, along with other good and valuable consideration,
the receipt of which is expressly acknowledged hereby, the parties agree as
follows:



1.   Prior Employment Agreement. Employee acknowledges that the parties are
parties to an Employment Agreement dated October 1, 2008, including any and all
amendments and attachments to same (the “Prior Employment Agreement”). This
Agreement supersedes the Prior Employment Agreement and any and all other
agreements, with the following exceptions:



  (A)   Except as provided in Section 1(B), Employee remains bound by the
obligations referenced in Article 10 of the Prior Employment Agreement,
including but not limited to the “Employee Confidentiality, Noncompetition,
Nonsolicitation Agreement” that Employee signed on September 29, 2008 and all
supplemental Lists of Competitors incorporated into this agreement.



  (B)   The Parties agree that the Company will not enforce the provisions of
Section 5(a) or 5(b) of the Employee Confidentiality, Noncompetition,
Nonsolicitation Agreement against the Employee if Employee is offered and
accepts employment as President, Chief Operating Officer and/or Chief Executive
Officer of Lowes Companies, Inc., The Home Depot, Inc. or Wal-Mart Stores, Inc.
All other provisions of the Confidentiality, Noncompetition, Nonsolicitation
Agreement, including without limitation the provisions relating to Confidential
Information, Intellectual Property, and Non-solicitation, remain in full force
and effect.



  (C)   All written award agreements other than the specific award agreement
referenced in Section 4 and the modifications noted in Section 4.



2.   Benefits pursuant to the Prior Employment Agreement. Employee acknowledges
and agrees that his separation from employment is a voluntary resignation and is
without “Good Reason,” as defined in the Prior Employment Agreement. Immediately
upon execution of this Agreement by Employee, Employee acknowledges his
resignation of employment with the Company, the Board of Directors and any other
positions he may hold with the Company and any of the Company’s affiliates.
Specifically, Employee’s act of signing this Agreement is an effective tender of
his resignation as a member of the Board to the Chairman of the Board of
Directors for the Scotts-Miracle Gro Company; an effective resignation from his
current position as President and Chief Operating Officer of the Company; and an
effective resignation from any other offices, directorships or committee
memberships he may hold with the Company or any of its subsidiaries or
affiliates. Such resignations shall be effective as of the Termination Date.



3.   Severance Benefits. As consideration for the promises exchanged in this
Agreement, the Company agrees to provide Employee with the following Severance
Benefits:



  (A)   Cash Severance. Company will provide Employee with Severance Pay in the
gross amount of five million and twenty-five thousand dollars and no cents
($5,025,000.00) in a lump sum payment, which is in excess of any amounts to
which Employee is entitled absent this Agreement. Such payment will be made
within thirty days of the Effective Date. The Severance Benefits shall be
subject to withholding and deductions required by federal, state, and local
taxing authorities. Except as specifically provided in this Agreement, the
Severance Benefits described in this Agreement shall be the only amounts paid by
or on behalf of the Company and no interest on this amount shall be paid.
Employee acknowledges the receipt of all wages and other compensation or
benefits to which Employee is entitled as a result of Employee’s employment with
Company through the Termination Date other than the vested benefits payable
pursuant to the terms of employee benefits and similar plans maintained by the
Company or its affiliates; and,



  (B)   Accelerated Vesting. As further consideration for the promises exchanged
in this Agreement, the Company agrees to modify the vesting schedules for the
stock option awards granted to Employee dated October 8, 2008. Specifically,
Employee was awarded 103,700 stock options pursuant to a Nonqualified Stock
Option Award Agreement dated October 8, 2008 (the “Stock Options”). The Stock
Options contained a normal vesting date of September 30, 2011. The parties
hereby agree that the vesting date for the Stock Options will be changed to
October 28, 2010 and will remain exercisable as provided under the original
award agreement.



4.   Acknowledgment of Insider Trading Policy. Employee acknowledges that he
remains bound by the Company’s Insider Trading Policy and will exercise the
options described in Section 4 in a manner consistent with his obligations to
the Company under this policy.



5.   Release of Claims. Employee, on behalf of Employee and Employee’s spouse,
personal representatives, administrators, minor children, heirs, assigns, wards,
agents, and all other persons claiming by or through Employee, does hereby
forever release and discharge Company and its respective officers, directors,
shareholders, agents, employees, affiliates, subsidiaries, divisions,
predecessors, successors, and assigns (the “Released Parties”) from any and all
charges, claims, demands, judgments, causes of action, damages, expenses, costs,
and liabilities of any kind whatsoever. Employee expressly acknowledges that the
claims released by this Section include all rights and claims relating to
Employee’s employment with Company and the termination thereof, including
without limitation any claims Employee may have under the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act of 1964, as amended, the Equal
Pay Act, the Americans with Disabilities Act, the Employee Retirement Income
Security Act of 1974 (ERISA), the Worker Adjustment Retraining and Notification
(WARN) Act, Ohio Revised Code Chapter 4112, Family and Medical Leave Act and any
other federal, state, or local laws or regulations governing employment
relationships. This release specifically and without limitation includes a
release and waiver of any claims for employment discrimination, wrongful
discharge, breach of contract, or promissory estoppel, and extends to all claims
of every nature and kind, whether known or unknown, suspected or unsuspected,
presently existing or resulting from or attributable to any act or omission of
the Released Parties occurring prior to the execution of this Agreement. The
release contained herein does not apply to any claim or to rights or claims
first arising after the Effective Date of this Agreement, does not apply to any
claims for unemployment compensation or workers compensation benefits, and does
not apply to any rights that Employee has as a terminated employee pursuant to
the Company’s employee benefit plans (as defined in section 3(3) of ERISA).



6.   Right to Participate in Charge. Nothing in this Agreement shall be
construed to mean that Employee may not file a charge with a governmental
agency, or participate in any investigation of a charge conducted by any
governmental agency. Employee nevertheless understands and agrees that because
of the waiver and release, he freely provides by signing this Agreement, he
cannot obtain any monetary relief or recovery from the Released Parties in any
proceeding.



7.   Knowing and Voluntary Act. Employee acknowledges and agrees that the
release set forth above is a general release. Employee, having been encouraged
to and having had the opportunity to be advised by counsel, expressly waives all
claims for damages which exist as of this date, but of which Employee does not
now know or suspect to exist, whether through ignorance, oversight, error,
negligence, or otherwise, and which, if known would materially affect Employee’s
decision to enter into this Agreement. Employee further agrees that Employee
accepts the Severance Benefits as a complete compromise of matters involving
disputed issues of law and fact and assumes the risk that the facts and law may
be other than Employee believes. Employee further acknowledges and agrees that
all the terms of this Agreement shall be in all respects effective and not
subject to termination or rescission by reason of any such differences in the
facts or law, and that Employee provides this release voluntarily and with full
knowledge and understanding of the terms hereof. Acknowledging the complexities
of this agreement, the tax implications of the terms and the implication of the
agreement on the Employee’s future conduct with respect to the exercise and
vesting of options and trading opportunities, Employee acknowledges and agrees
that the Company has specifically advised him to seek legal counsel and that he
had ample opportunity to consult with an attorney before entering into this
Agreement.



8.   Non-disparagement. Employee agrees that Employee will not make any
statement, whether oral or written, to any third party that Employee could
reasonably foresee would cause harm to the personal or professional reputation
of the Released Parties. The Company agrees that it will not make any statement,
whether oral or written, to any third party that the Company could reasonably
foresee would cause harm to the personal or professional reputation of the
Employee. In the event that the Employee is asked about the reason for his
termination from employment with the Company, he will say “I resigned to pursue
other opportunities,” or words to that effect. The Company agrees that in the
event it is asked about the reason for Employee’s termination from employment,
it will respond that “in light of Mr. Hagedorn’s decision to remain CEO, Mark R.
Baker has resigned as the Company’s President and Chief Operating Officer and as
a Class III member of the Board of Directors of the Company, effective
October 28, 2010” or words to that effect. For the purposes of this Section
alone, the “Company” shall mean the Company’s executive officers and the Senior
Vice President of Investor Relations and Corporate Affairs.



9.   No Admission of Liability. Neither this Agreement, nor any term contained
herein, may be construed as, or may be used as, an admission on the part of
either party of any fault, wrongdoing, or liability whatsoever.



10.   Survivorship. Should Employee die or become totally disabled following the
Termination Date but before the payments due Employee under Section 1 above have
been made, any remaining payments shall be made to Employee (or Employee’s
designated beneficiary, as applicable).



11.   Return of Property. Employee agrees to return all Company property
remaining in Employee’s possession or control, including without limitation any
and all equipment, documents in whatever form including electronic documents,
credit cards, hardware, software, source code, data, keys or access cards,
files, or records on or before the November 8, 2010. The following sentence
notwithstanding, once the Company has copied and deleted all Company
information, software and data from Employee’s lap top computer, iPad and
BlackBerry, the Company shall return those hardware items to Employee for him to
keep.



12.   Cooperation with Litigation. In exchange for the consideration paid to the
Employee pursuant to this Agreement, the Employee agrees to cooperate fully with
the Company and it affiliates in any lawsuit filed, or reasonably anticipated to
be filed, or any government or law enforcement investigation concerning matters
that occurred during the tenure of Employee’s employment with the Company which
the Company reasonably believes requires the Employee’s assistance. Employee
agrees to provide full and accurate information with respect to the same.
Employee further agrees not to assist any party in maintaining any lawsuit
against the Company, any of its affiliates, or any of their officers, directors
or employees and not to provide any information to anyone concerning any of
these parties, unless compelled to do so by valid subpoena or other court order,
and in such case only after first notifying the Company sufficiently in advance
of complying with such subpoena or court order to reasonably allow the Company
an opportunity to object to same. Should the Company, including the Board of
Directors, and any Company affiliates require Employee’s cooperation pursuant to
this Section 12, Employee shall be reimbursed for reasonable travel expenses and
other reasonable out of pocket expenses incurred in complying with this Section.
Otherwise, the Employee agrees that this Agreement includes sufficient
consideration for the Employee’s compliance with this Section.



13.   Choice of Law. The validity, construction and interpretation of this
Agreement shall be governed by the laws of the State of Ohio.



14.   Execution in Parts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, and all of which shall
constitute a single Agreement.



15.   No Waiver of Terms. Failure to insist upon strict compliance with any of
the terms, covenants, or conditions of this Agreement shall not be deemed a
waiver of any such term, covenant, or condition, nor shall any failure at any
one time or more times be deemed a waiver or relinquishment at any other time or
times of any right under this Agreement.



16.   Modifications. No modification or amendment of this Agreement shall be
effective unless the same is in a writing duly executed by all the parties
hereto.



17.   Assignment. Company may assign, in whole or in part, its rights and
obligations under this Agreement, and the rights of Company hereunder shall
inure to the benefit of, and the obligations of Company hereunder shall be
binding upon, its successors and assigns. Employee’s rights and obligations
hereunder may not be assigned.



18.   Entire Agreement. Except as otherwise set forth herein, this Agreement
sets forth the entire Agreement between Company and Employee and supersedes and
replaces any and all prior or contemporaneous representations or agreements,
whether oral or written, relating to the subject matter hereof.



19.   Method of Acceptance. To accept, Employee must sign this Agreement.
Employee shall deliver a signed and dated copy hereof to Denise Stump in
Company’s Human Resources Department, 14111 Scottslawn Road, Marysville, Ohio
43041.

IN WITNESS WHEREOF, EACH OF THE UNDERSIGNED, HAVING RECEIVED ALL THE ADVICE
DEEMED NECESSARY, AND HAVING CAREFULLY READ AND UNDERSTOOD THIS AGREEMENT, DOES
HEREBY SIGN AND ACCEPT THIS AGREEMENT AS OF THE DATE SET FORTH BELOW.

      10/28/10  
/s/ Mark R. Baker
   
 
Date  
Mark R. Baker
11/3/10  
THE SCOTTS COMPANY LLC
   


Date  

By: /s/ Denise S. Stump
   
 
   
Its: Executive Vice President,
Global Human Resources

